DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because
Regarding Claim 10, Claim 10 recites “A computer program stored in a computer-readable recording medium”. Under the policy of Broadest Reasonable Interpretation, "a computer-readable recording medium " can be interpreted by the Examiner to be a signal claim because Specification is open ended in mentioning the computer-readable recording medium for the device that carries out the invention in the form of mediums such as memory, disks etc.
The Examiner suggests changing “computer-readable recording medium” to be a “non-transitory computer readable recording medium” and/or correcting the specification sections accordingly.  See Subject Matter Eligibility of Computer Readable Media, 1351 OG 212 (February23, 2010).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over CN 109683610 A (Zhang), in view of US 20030080874 A1 (Yumoto) and in further view of US 20140047487 A1 (Guedalia) and US 20090270093 A1 (Lee).
Regarding Claims 1 and 10-11, Zhang teaches:
A method for controlling a communication robot disposed in a given space. comprising: searching for one or more output devices which are disposed in the space and which are outputting at least one among an audio signal and a video signal; and adjusting an output signal of the searched output device in response to an operation mode of the communication robot (Zhang: Figs. Figs. 1-4, a robot that can detect human and distance between the robot and human, adjust robot audio volume according to the distance).
Zhang teaches that the robot controls its own medium activity. Zhang does not teach explicitly on using a controller to search, select and control remote devices. However, Yumoto teaches (Yumoto: Figs. 1-2, control device remotely searches, selects, and controls a set of remote devices wirelessly; Figs. 6-7, the process includes discovery devices, select a device to establish link, authentication, and control the remote devices; Fig. 8 discovered devices may include audio, video, TV, hobby robot and etc.; Fig. 9 in one example, audio control panel is shown in the display of the control device).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Zhang with using a controller to search, select and control remote devices as further taught by Yumoto. The advantage of doing so is to provide a mechanism to control remote devices adaptively by communicate the capability of the controller to convenient user experience (Yumoto: [0002]-[0015]).
Zhang does not teach explicitly on discovering remote device output capabilities and select device(s) accordingly. However, Guedalia teaches (Guedalia: Fig. 6 and [0078], a control device dynamically discovers a set of media output devices, determine media output capabilities of each device, select one subset of media output devices for outputting, where the capabilities may include, audio volume, playback, recording, screen-size, resolution, and etc.; Figs. 7A-B, controller device 700B enable a set of devices to play video and audio).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Zhang with discovering remote device output capabilities and select device(s) accordingly as further taught by Guedalia. The advantage of doing so is to provide a mechanism to dynamically discover media output devices, its output capabilities, and select a subset of devices accordingly (Guedalia: Abstract).
Zhang does not teach explicitly on calculating the distance between devices. However, Lee teaches (Lee: Figs. 6-9A-D, discovered devices are listed based on their distance from the searching device).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Zhang with calculating the distance between devices as further taught by Lee. The advantage of doing so is to provide a mechanism to search available devices to pair with distance info to enable user to select device with strong signal strength/intensity (Lee: [0005]-[0006]).
Regarding Claims 2 and 12, Zhang as modified teaches all elements of Claims 1 and 11 respectively. Zhang as modified further teaches:
The method according to claim 1, further comprising: after completion of the searching for the one or more output devices, calculating at least one among position information of the communication robot and position information of the output device (Lee: Figs. 6-9A-B).
Regarding Claims 3 and 13, Zhang as modified teaches all elements of Claims 1-2 and 11-12 respectively. Zhang as modified further teaches:
The method according to claim 2, wherein the adjusting the output signal of the searched output device includes adjusting an output signal of the output device that is spaced apart from the communication robot by a predetermined distance or less Yumoto: Fig. 9, enable audio volume adjustment; Zhang: Fig. 3, adjust audio volume based on the distance between two device and object).
Regarding Claims 4 and 14, Zhang as modified teaches all elements of Claims 1 and 11 respectively. Zhang as modified further teaches:
The method according to claim I, further comprising: after completion of the searching for the one or more output devices. selecting at least one of the one or more searched output devices in response to an operation mode of the communication robot; and transmitting, to the selected output device, at least one among an audio signal and a video signal that are being outputted by the communication robot (Guedalia: Figs. 7A-B, controller device 700B enable a set of devices to play video and/or audio, where operation mode can be audio, video, playback, or a combination of them).
Regarding Claims 5 and 15, Zhang as modified teaches all elements of Claims 1/4 and 11/14 respectively. Zhang as modified further teaches:
The method according to claim 4, wherein the selecting the at least one of the one or more searched output devices includes selecting an output device corresponding to predefined priority information from among the one or more searched output devices, in response to the operation mode of the communication robot (Lee: Figs. 9A-D, the priority is given to the device that has highest signal intensity, i.e. nearest; Guedalia: Fig. 6 and [0078], priority can be determined based on distance parameter, info types (e.g. advertisement, screen-size, speaker characteristics)).
Regarding Claims 6 and 16, Zhang as modified teaches all elements of Claims 1/4 and 11/14 respectively. Zhang as modified further teaches:
The method according to claim 4, wherein the selecting the at least one of the one or more searched output devices includes selecting an output device from among the one or more searched output devices based on performance information. in response to the operation mode of the communication robot (Guedalia: Fig. 6 and [0078]).
Regarding Claims 7 and 17, Zhang as modified teaches all elements of Claims 1/4/6 and 11/14/16 respectively. Zhang as modified further teaches:
The method according to claim 6. wherein the performance information includes: in case of an audio signal. at least one among output intensity information. information about the number of channels, and specific output function information; and in case of a video signal, at least one among resolution information, size information of the output device, and specific output function information (Guedalia: Figs. 6-7A-B and [0078], based on screen size, resolution, audio channels (stereo vs. non-stereo) and etc.).
Regarding Claims 9 and 19, Zhang as modified teaches all elements of Claims 1/4 and 11/14 respectively. Zhang as modified further teaches:
The method according to claim 4, wherein the selecting the output device corresponding to predefined priority information includes selecting an output device appropriate to a type of content to be reproduced, in response to a content playback mode of the communication robot (Guedalia: Figs. 6-7A-B and [0078], based on screen size, resolution, audio channels (stereo vs. non-stereo) and etc.).
Claims 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over CN 109683610 A (Zhang), in view of US 20030080874 A1 (Yumoto) and in further view of US 20140047487 A1 (Guedalia) and US 20090270093 A1 (Lee) and US 20120020486 A1 (Fried).
Regarding Claims 8 and 18, Zhang as modified teaches all elements of Claims 1 and 11 respectively. Zhang as modified does not teach explicitly on reducing an output volume of the output device in response to a call mode of the communication robot. However, Fried teaches:
The method according to claim 1, wherein the adjusting the output signal of the output device includes reducing an output volume of the output device in response to a call mode of the communication robot (Fried: Figs. 3-5, a control device automatically reducing volume of a lower priority device when the controller detects conditions of two device are both in use).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Zhang as modified with reducing an output volume of the output device in response to a call mode of the communication robot as further taught by Fried. The advantage of doing so is to provide a mechanism to control device volume when more than one devices are in audio mode to reduce audio interference (Fried: [0001]-[0002]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571) 270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649